



Exhibit 10.1










July 30, 2018




Re: Amended and Restated Separation and Release Agreement




Dear Steve:


Pursuant to the Amended and Restated Separation and Release Agreement between
you and NII Holdings, Inc. (“NII”), dated July 25, 2017 (the “Separation and
Release Agreement”), NII agreed to provide certain benefits following your
transition from Chief Executive Officer and Director to Director.


In light of your current involvement with NII’s strategic projects, we hereby
memorialize that the Board of Directors of NII has amended Section 1(A)(4) of
the Separation and Release Agreement to provide that in the event that on or
before January 31, 2019 a transaction agreement is entered into that meets the
definition of Change of Control, as defined in NII’s Change of Control Severance
Plan, as amended and restated effective November 2, 2015, NII shall provide you
with a payment equal to 200% of your target annual bonus in effect on August 1,
2017 and 18 months of COBRA benefits in one lump sum, payable within twenty (20)
business days of the closing date of such transaction.


Please let me know if you have any questions or would like to discuss this
matter in more detail.




Sincerely,                            
                    
/s/ SHANA C. SMITH        


Shana C. Smith                                        
General Counsel









